ACCEPTED
FILED                                                                                                              04-15-00096-CV
2/23/2015 3:00:51 PM                                                                                    FOURTH COURT OF APPEALS
Donna Kay McKinney
Bexar County District Clerk
                                               04-15-00096-CV                                                SAN ANTONIO, TEXAS
                                                                                                              2/23/2015 4:16:45 PM
Accepted By: Anthony Barrow                                                                                          KEITH HOTTLE
                                                Cause No. 2014-CI-03033                                                     CLERK


          MOAB CONSTRUCTION                             §                      IN THE DISTRICT COURT
                                                        §
          v.                                            §                      407th JUDICAL FILED IN
                                                                                              DISTRICT
                                                                                       4th COURT OF APPEALS
                                                        §                                 SAN ANTONIO, TEXAS
          ALS 88 DESIGN BUILD, LLC                      §                       BEXAR 02/23/2015
                                                                                      COUNTY,4:16:45
                                                                                                 TEXASPM
                                                                                            KEITH E. HOTTLE
                                      NOTICE OF INTERLOCUTORY APPEAL                             Clerk

                  Now Comes, ALS 88 Design Build, LLC, and files this Notice of Interlocutory Appeal as

          follows:

                                                                 I.

                  This suit involves a claim for damages by MOAB Construction Company, Inc. arising out of a

          construction project wherein ALS 88 Design Build, LLC was hired as a licensed and registered Architect

          to provide specifications and design plans for the project. MOAB terminated the services of ALS 88

          Design Build, LLC and thereafter filed this suit. ALS 88 Design Build, LLC filed a motion to dismiss

          MOAB Construction Company’s claims pursuant to Tex. Civ. Prac. & Rem. Code §150.002(b) & (e),

          asserting the certificate of merit filed by MOAB to support its claims failed to comply with the

          mandatory requirements of §150.002(b).

                  At a hearing on the motion preceding a trial on the merits on February 23, 2015, the trial court

          denied the motion and ALS 88 Design Build, LLC gave oral notice of interlocutory appeal; Tex. Civ.

          Prac. & Rem. Code §150.002(f) provides for an immediate interlocutory appeal from an order granting

          or denying a motion to dismiss under this chapter.

                 Respectfully submitted this the 23rd day of February, 2015.

                                                 Regina Bacon Criswell
                                                 Attorney and Counselor at Law
                                                 Carriage Place
                                                 7803 Bent Briar
                                                 San Antonio, Texas 78250

                                             By: /S/Regina Bacon Criswell
                                                SBN: 01496580
                                                (210) 775-1155 (ofc)
                                                (210) 251-2071 (fax)
                                       CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing was served in
accordance with the Texas Rules of Appellate Procedure on the persons listed below in the
manner indicated.

Tom Hall                       Via facsimile
Attorney for MOAB Construction Company, Inc.

                                   /S/Regina Bacon Criswell
                                  REGINA B. CRISWELL